Casey, J.
Appeal from a judgment of the County Court of Rensselaer County (Ceresia, Jr., J.), rendered March 26, 1990, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant contends that his right to a speedy trial was violated; however, he forfeited his statutory speedy trial claim by his guilty plea (see, People v O’Brien, 56 NY2d 1009). Further, considering the factors set forth in People v Taranovich (37 NY2d 442, 445), we find no violation of defendant’s constitutional right to a speedy trial in the nine-month delay between County Court’s order for an in camera inspection of the Grand Jury minutes and its decision based on that inspection. There is also no merit to defendant’s contention that his sentence of 3 to 6 years, the most lenient sentence possible in view of his criminal history and the crime to which he entered his guilty plea, is harsh and excessive or an abuse of discretion.
Judgment affirmed. Kane, J. P., Casey, Levine, Mercure and Harvey, JJ., concur.